PER CURIAM.
These cases are not to be distinguished from Rothschild v. Interborough Rapid Transit Co., 162 App. Div. 532, 147 N. Y. Supp. 1040, save in the circumstance that the value of the easements to be affected will probably be found to be slight and perhaps nominal. That circumstance was urged upon us in the case cited and was fully considered, the answer being that “the rule de minimis cannot stand in the way of a constitutional right.” By-the present ap*438peal we are, in effect, asked to reconsider our former determination which was deliberately arrived at after mature consideration.
The orders appealed from must be reversed, with $10 costs and disbursements in each case, and the motions granted, the orders to be entered following the form of the order in the Rothschild Case.
Settle orders on notice.